Title: Bond to James Currie, 30 September 1783
From: Jefferson, Thomas
To: 

 Know all men by these presents that I Thomas Jefferson of Albemarle in Virginia am bound unto Dr. James Currie of Richmond in the same state in the full sum of four hundred and thirty one pounds fifteen shillings current money of Virginia to be paid to the said James, his attorney, his executors administrators or assigns: to which paiment I bind myself, my heirs, executors and administrators by these presents, sealed with my seal and dated this 30th. day of September one thousand seven hundred and eighty three.
        
        The Condition of the above obligation is such that, if the above bound Thomas shall pay to the said James, his attorney, his executors, administrators or assigns the sum of two hundred and fifteen pounds seventeen shillings and six pence of like current money as aforesaid whenever the same shall be demanded then the above obligation to be void, or else to remain in full force and virtue.
          
            
              Sealed & deliveredin presence ofW ShortTh: Jefferson
            
          
      